Case 1:20-cv-05651-KAM-SJB Document 14 Filed 05/12/21 Page 1 of 15 PageID #: 154




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X

 JIAN CHENG LIU and FUQIANG GAO,

                                Plaintiffs,                          REPORT &
                                                                     RECOMMENDATION
                        v.                                           20-CV-5651-KAM-SJB

 KEUNG CHAN, MAY TONG, SIMON CHAN, FEN
 ZHEN CHEN, a.k.a. FENG ZHEN CHEN; WING
 KEUNG ENTERPRISES, INC., doing business as WK
 Foods; WK TRUCKING LLC, doing business as WK
 Foods; and WKFC LLC, doing business as WK Foods,

                                 Defendants.
 ----------------------------------------------------------------X

 BULSARA, United States Magistrate Judge:

        Plaintiffs Jian Cheng Liu (“Liu”) and Fuqiang Gao (“Gao” and, collectively,

 “Plaintiffs”) commenced this second action (“Liu II”), asserting Fair Labor Standards

 Act (“FLSA”) and New York Labor Law (“NYLL”) violations and fraudulent conveyance

 claims against Defendants Keung Chan; May Tong (“Tong”); Simon Chan; Fen Zhen

 Chen, a.k.a. Feng Zhen Chen (“Chen” and, collectively, the “Individual Defendants”);

 Wing Keung Enterprises, Inc. (“Wing Keung”), doing business as WK Foods; WK

 Trucking LLC (“WK Trucking”), doing business as WK Foods (collectively, the “Liu I

 Defendants”); and WKFC LLC, doing business as WK Foods (“WKFC” and, collectively,

 “Defendants”), on November 19, 2020.1 There is a preexisting case, Liu I, among the

 same parties, commenced over two-and-one-half years ago.2



        1   Compl. dated Nov. 19, 2020 (“Liu II Compl.”), Dkt. No. 1.

        Compl. dated Sept. 3, 2018 (“Liu I Compl.”), No. 18-CV-5044, Dkt. No. 1; Pls.’
        2

 Second Am. Compl. dated Feb. 15, 2019 (“Liu I SAC”), No. 18-CV-5044, Dkt. No. 29.
Case 1:20-cv-05651-KAM-SJB Document 14 Filed 05/12/21 Page 2 of 15 PageID #: 155




        Because this case, Liu II, is a duplicative lawsuit that is an improper end run

 around Federal Rules of Civil Procedure 15 and 16, the Court respectfully recommends

 that it should be dismissed.

                FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        Plaintiffs are individuals who live in New York. (Liu I SAC ¶ 7; Liu II Compl. ¶ 5).

 Defendants Wing Keung, WK Trucking, and WKFC LLC are organized under New York

 law and also located in New York. (Id. ¶¶ 6–10, 12, 25–26; Liu I SAC ¶¶ 8–11, 14).

 Plaintiffs allege that the three companies are “related,” share addresses, and are

 controlled and managed by the Individual Defendants. (See, e.g., id. ¶¶ 12, 27–28, 30,

 32–33, 36–37, 42–44; Liu II Compl. ¶¶ 10, 29–32, 34–36, 38–39, 41–44, 47–49, 51–

 52). Liu began his employment with Defendants in November 2009. (Id. ¶ 84; Liu I

 SAC ¶ 74). He started by “perform[ing] miscellaneous work” and then became a truck

 driver. (Id.; Liu II Compl. ¶ 84). Gao began working for Defendants in March 2017.

 (Id. ¶ 91; Liu I SAC ¶ 81). In Liu I, Plaintiffs alleged that the Individual Defendants used

 WK Trucking as a shell holding company to hold assets to avoid payment of prior

 judgments. (See, e.g., id. ¶¶ 25–26). In Liu II, Plaintiffs make the same allegations, (Liu

 II Compl. ¶¶ 23–24), and add the assertion that Defendants formed WKFC to “defraud”

 its workers and fraudulently transferred assets to WKFC, (id. ¶¶ 54, 79–83).

        Plaintiffs commenced Liu I on September 6, 2018 against Keung Chan, Tong,

 Simon Chan, Wing Keung, and WK Trucking, asserting six causes of action for FLSA and

 NYLL violations.3 (Liu I Compl.). Plaintiffs then filed an Amended Complaint on


        3Plaintiffs asserted overtime and minimum wage claims under both FLSA and
 the NYLL, a “spread of hours” NYLL claim, and a Wage Theft Protection Act NYLL
 claim. (Liu I Compl. ¶¶ 71–97).



                                              2
Case 1:20-cv-05651-KAM-SJB Document 14 Filed 05/12/21 Page 3 of 15 PageID #: 156




 September 13, 2018 adding Chen as a defendant and five fraudulent conveyance claims.

 (Am. Compl. dated Sept. 13, 2018 (“Liu I FAC”), No. 18-CV-5044, Dkt. No. 6).

 Following a pre-motion conference before the Honorable Kiyo A. Matsumoto, at which

 Plaintiffs agreed to drop claims with insufficient factual support, (see Min. Entry dated

 Dec. 28, 2018, No. 18-CV-5044), Plaintiffs filed their Second Amended Complaint on

 February 15, 2019, (Liu I SAC). The Second Amended Complaint did not include the

 minimum wage claims asserted in the First Amended Complaint. The remaining FLSA,

 NYLL, and fraudulent conveyance claims remained, and the Defendants were the same.

 The Defendants moved to dismiss. Judge Matsumoto dismissed the fraudulent

 conveyance claim (Claim Five), finding it was superseded by the New York Debtor and

 Creditor Law and thus duplicative of the other fraudulent conveyance claims brought

 under the statute (Claims Six through Nine); the FLSA and NYLL claims (Claims One

 through Four) with respect to Chen, finding that Plaintiffs had not established he was an

 employer; and the FLSA overtime and NYLL overtime and spread of hours claims

 (Claims One through Three) “to the extent plaintiffs assert any Fair Labor Standards Act

 violations pre-dating September 6, 2015, or New York Labor Law violations pre-dating

 September 6, 2012.” Jian Cheng Liu v. Kueng Chan, No. 18-CV-5044, 2020 WL

 978857, at *9, *11–12 (E.D.N.Y. Feb. 28, 2020).

       On March 11, 2020, Plaintiffs—without requesting a pre-motion conference or

 filing a motion for leave—filed a Third Amended Complaint. (Third Am. Compl., No. 18-

 CV-5044, Dkt. No. 60). The parties then filed a joint stipulation withdrawing that

 pleading. (Order dated Apr. 14, 2020, No. 18-CV-5044, Dkt. No. 65).

       Plaintiffs then commenced the present action, Liu II, on November 19, 2020.

 (Liu II Compl.). Plaintiffs assert nine causes of action: a FLSA overtime wages claim; a


                                             3
Case 1:20-cv-05651-KAM-SJB Document 14 Filed 05/12/21 Page 4 of 15 PageID #: 157




 NYLL overtime wages claim; a spread-of-hours claim under the NYLL; a Wage Theft

 Protection Act NYLL claim; four fraudulent conveyance claims under New York Debtor

 and Creditor Law sections 273–276; and a claim for unpaid wages under the NYLL. (Id.

 ¶¶ 112–60).4 In other words, the first eight causes of action in the Liu II Complaint are

 the same as those in the operative Liu I Complaint, with the only exception being the

 additional NYLL unpaid wages claim. Liu II also adds one defendant: WKFC. 5

                                       DISCUSSION

        This lawsuit is an improper end run around the deadlines in Liu I.

        The Court is required to set a Rule 16 schedule after the appearance of the

 parties—and no later than 90 days, absent good cause—to ensure the timely progression

 of the case to resolution. Fed. R. Civ. P. 16(b)(2). The Rule 16 order “must limit the

 time to join other parties, [and] amend the pleadings.” Id. r. 16(b)(3)(A). “By limiting

 the time for amendments, the rule is designed to offer a measure of certainty in pretrial

 proceedings, ensuring that ‘at some point both the parties and the pleadings will be

 fixed.’” Parker v. Columbia Pictures Indus., 204 F.3d 326, 339–40 (2d Cir. 2000)

 (quoting Fed. R. Civ. P. 16 advisory committee’s note to 1983 amendment). Here,

 Plaintiffs proposed a deadline to amend of April 9, 2019. (Disc. Plan Worksheet

 attached to Rule 26(f) Plan, No. 18-CV-5044, Dkt. No. 28). Defendants opposed this

 deadline, because the Court—before holding a Rule 16 conference—had already given


        4 The FLSA and NYLL claims are brought against all Defendants except Chen.
 (Id. ¶ 110).

        5Although Liu I was originally filed as a proposed class and collective action, (see
 Liu I Compl.), the deadline for Plaintiffs to seek collective certification was May 7, 2020.
 (Order dated Apr. 23, 2020, No. 18-CV-5044, Dkt. No. 71). After the deadline passed,
 the Court concluded that no motion for collective certification could be filed in Liu I.
 (Order dated June 5, 2020, No. 18-CV-5044).

                                              4
Case 1:20-cv-05651-KAM-SJB Document 14 Filed 05/12/21 Page 5 of 15 PageID #: 158




 Plaintiffs until January 25, 2019 to file an amended Complaint. (Rule 26(f) Plan, No.

 18-CV-5044, Dkt. No. 28; Min. Entry dated Dec. 28, 2018, No. 18-CV-5044). In the

 subsequent discovery schedules proffered on October 16, 2019—which was adopted via

 Court order—the parties proposed deadlines only for the discovery events that follow the

 time for amendment, like the close of all discovery. (Defs.’ Letter for Proposed Disc.

 Schedule dated Oct. 16, 2019, No. 18-CV-5044, Dkt. No. 50; Pls.’ Proposed Disc.

 Schedule dated Oct. 16, 2019, No. 18-CV-5044, Dkt. No. 51; Min. Entry & Order dated

 Oct. 28, 2019, No. 18-CV-5044 (adopting Defendants’ proposed schedule)).

        Even if an amended pleading is timely under a Court’s Rule 16 order, a party does

 not have free reign to file amended pleadings. Under Rule 15, parties may amend only

 once as a matter of right. Fed. R. Civ. P. 15(a)(1); CSX Transp., Inc. v. Emjay Env’t

 Recycling, Ltd., No. 12-CV-1865, 2013 WL 12329546, at *2 (E.D.N.Y. Sept. 18, 2013).

 Other amendments may only be made with consent of defendants or leave of the court.

 Fed. R. Civ. P. 15(a)(2); 6 Charles Alan Wright & Arthur R. Miller et al., Federal Practice

 and Procedure § 1480 (3d ed. 2021) (“When this time period expires or the party

 already has amended the pleading, [amendment as of right] no longer applies and an

 amendment falls under Rule 15(a)(2), which requires leave of court or the written

 consent of the opposing party.”).

        Here, by initiating Liu II, Plaintiffs flaunted and disregarded the April 9 deadline

 in Liu I, and attempted to circumvent the Rule 15 requirements for obtaining Court

 leave to amend. This abuse of the litigation process requires the Liu II Complaint be

 dismissed.

        The first Complaint was filed on September 6, 2018. (Liu I Compl.). A few days

 later, on September 13, Plaintiffs filed their second Complaint (the first Amended


                                              5
Case 1:20-cv-05651-KAM-SJB Document 14 Filed 05/12/21 Page 6 of 15 PageID #: 159




 Complaint). (Liu I FAC). After being told that some of their claims would be dismissed,

 Plaintiffs filed their third complaint (the Second Amended Complaint) on February 15,

 2019. (Liu I SAC). The parties then litigated the case on the basis of that Complaint for

 several months. At an October 4, 2019 status conference, Plaintiffs’ counsel intimated

 that he wanted again to amend the Complaint to add additional claims. (Tr. of Civil

 Cause for Status Conference dated Oct. 4, 2019, No. 18-CV-5044, Dkt. No. 76, at 16:15–

 :21). After mentioning that Plaintiffs had “already amended a number of times,” (id. at

 16:24), the Court noted counsel’s delay in raising the issue: “[i]t seems a little late to be

 raising amendment unless there’s something that you establish was unknown to you and

 you discovered well after the motion to dismiss was briefed,” (id. at 17:16–:19).

 Plaintiffs were directed to seek leave to file an amended Complaint from District Judge

 Matsumoto. (Id. at 17:20–:21; 18:25–19:02).6

        Plaintiffs did not seek such leave. Judge Matsumoto dismissed some of the

 claims but permitted others to move forward. After Judge Matsumoto issued her ruling,

 Plaintiffs filed their fourth complaint (the Third Amended Complaint) on March 11,

 2020. (Liu I TAC). Defendants did not consent to the filing of this fourth Complaint,

 and the Court did not grant any leave, since none had been sought. Nor did Judge

 Matsumoto’s decision contemplate the filing of another pleading. The Third Amended

 Complaint was therefore barred under Rule 15(a)(2).

        Plaintiffs then agreed to withdraw the pleading on April 13, 2020. (Stip.

 Withdrawing the Third Am. Compl. dated Apr. 13, 2020, No. 18-CV-5044, attached as


        6  In an October 28, 2019 conference, Plaintiffs’ counsel revealed that he had also
 filed a class action on behalf of another employee under the NYLL against these same
 Defendants in New York State court. (Tr. of Civil Cause for Status Conference dated
 Oct. 28, 2019, No. 18-CV-5044, Dkt. No. 77 at 3:13–4:08, 13:22–14:01).

                                               6
Case 1:20-cv-05651-KAM-SJB Document 14 Filed 05/12/21 Page 7 of 15 PageID #: 160




 Ex. A to Letter dated Apr. 13, 2020, Dkt. No. 64). Several months later, on November

 20, 2020, Plaintiffs sought Defendants’ consent to amend the Complaint yet again.

 (Pls.’ Letter dated Nov. 20, 2020, No. 18-CV-5044, Dkt. No. 74 at 1). Defendants

 refused to do so; Plaintiffs then filed a new case, Liu II, on the theory that they “were left

 with no choice.” (Id.).

        In summary, Plaintiffs amended the Complaint four times in Liu I, and the last

 time without leave to do so and in violation of Rule 15—before withdrawing that

 pleading. And then aware that leave—or Defendants’ consent—was necessary, they filed

 an entirely new action. This was done even though the Court warned Plaintiffs that they

 could not simply file amended pleadings as they wished, something which Plaintiffs

 acknowledged (by twice seeking Defendants’ consent, which was never given). In other

 words, Plaintiffs admitted that Rule 15 barred another amendment, and so they initiated

 Liu II. Liu II is nothing more than the Fifth Amended Complaint masquerading as a

 new case. The Rules of Civil Procedure do not permit such chicanery or gamesmanship.

        “[T]he court must insure that the plaintiff does not use the incorrect procedure of

 filing duplicative complaints for the purpose of circumventing the rules pertaining to the

 amendment of complaints[.]” Walton v. Eaton Corp., 563 F.2d 66, 71 (3d Cir. 1977) (en

 banc) (citing Fed. R. Civ. P. 15); Curtis v. Citibank, N.A., 226 F.3d 133, 138–39 (2d Cir.

 2000) (following Walton).

        [C]ourts do not look fondly on “gamesmanship” by the parties, including
        where parties deliberately seek to circumvent a court’s scheduling order.
        Where “much of the . . . amended complaint allege[s] events that had
        occurred prior to [the pending action’s] filing,” and where “if [the plaintiff]
        had timely raised those allegations, they would have been heard in [the
        present action]” it is not an abuse of discretion to hold a plaintiff to the
        consequences of their delay.




                                               7
Case 1:20-cv-05651-KAM-SJB Document 14 Filed 05/12/21 Page 8 of 15 PageID #: 161




 RVC Floor Decor, Ltd. v. Floor & Décor Outlets of Am., Inc., No. 19-CV-4894, 2020 WL

 5709180, at *5 (E.D.N.Y. Sept. 24, 2020) (alterations in original) (citations omitted)

 (quoting Curtis, 226 F.3d at 140).

        “‘As part of its general power to administer its docket, a district court may stay or

 dismiss a suit that is duplicative of another federal court suit,’” since “a plaintiff has ‘no

 right to maintain two actions on the same subject in the same court, against the same

 defendant at the same time.’” Sacerdote v. Cammack Larhette Advisors, LLC, 939 F.3d

 498, 504 (2d Cir. 2019) (quoting Curtis, 226 F.3d at 138–39). For this “claim splitting”

 rule to apply,

        [t]here must be the same parties, or, at least, such as represent the same
        interests; there must be the same rights asserted and the same relief prayed
        for; the relief must be founded upon the same facts, and the title, or essential
        basis, of the relief sought must be the same.

 Id. (alteration in original) (quoting The Haytian Republic, 154 U.S. 118, 124 (1894)).

 Further, “[t]he complex problems that can arise from multiple federal filings do not lend

 themselves to a rigid test, but require instead that the district court consider the equities

 of the situation when exercising its discretion.” Curtis, 226 F.3d at 138. And courts may

 sua sponte dismiss a case if it is duplicative of a previously filed action. See, e.g.,

 Jemmott v. Metro. Transit Auth., No. 13-CV-2665, 2014 WL 2120357, at *1–3 (E.D.N.Y.

 May 21, 2014); Singh v. N.I.C. Kitchen, No. 93-CV-8859, 1994 WL 132266, at *1

 (S.D.N.Y. Apr. 8, 1994).

    A. Claims One Through Eight Asserted Against the Liu I Defendants

        Liu II asserts the same eight claims against the same parties as Liu I: a FLSA

 overtime wages claim; a NYLL overtime wages claim; a spread-of-hours claim under the

 NYLL; a Wage Theft Protection Act NYLL claim; and four fraudulent conveyance claims



                                                8
Case 1:20-cv-05651-KAM-SJB Document 14 Filed 05/12/21 Page 9 of 15 PageID #: 162




 under New York Debtor and Creditor Law sections 273–276, respectively. (These are

 Counts One through Eight against Keung Chan, Tong, Simon Chan, Wing Keung, and

 WK Trucking, all of whom are Defendants in Liu I). These claims are duplicative, and

 “because plaintiffs have no right to maintain two actions on the same subject in the

 same court, against the same defendant at the same time,” Curtis, 226 F.3d at 139, they

 should be dismissed.

    B. Claims One Through Eight Against WKFC

        Courts “generally do not apply the rule against duplicative litigation when the

 defendants in two similar actions are different.” Sacerdote, 939 F.3d at 505. “In other

 words, if a plaintiff suffers the same harm at the hands of two defendants, the plaintiff

 may institute one suit against one defendant and a separate suit against another

 defendant alleging that each caused his injury.” Id. But this exception does not apply

 when the two parties—the original defendant in the first case and the one added in the

 second—are in privity. The Haytian Republic, 154 U.S. at 124 (stating that “[t]here

 must be the same parties, or, at least, such as represent the same interests” for the

 exception to apply (quoting Watson v. Jones, 80 U.S. (13 Wall.) 679, 715 (1871))).

        “Th[is] principle of privity bars relitigation of the same cause of action against a

 new defendant known by a plaintiff at the time of the first suit where the new defendant

 has a sufficiently close relationship to the original defendant to justify preclusion.”7



        7  Plaintiffs claim that they did not learn of the existence of WKFC until July 2020
 and needed time to investigate once they became aware of WKFC. (Pls.’ Letter Br. dated
 Dec. 8, 2020 (“Pls.’ Br.”), Dkt. No. 4 at 3). Thus Plaintiffs—by their own admission—
 became aware of WKFC’s existence and its relationship with the Defendants while Liu
 I was ongoing. The late hour of such a finding does not excuse Plaintiffs’ attempted end
 run around the strictures of Rules 15 and 16. And their request for Defendants’ consent
 to file an amendment undermines any argument to the contrary.

                                               9
Case 1:20-cv-05651-KAM-SJB Document 14 Filed 05/12/21 Page 10 of 15 PageID #: 163




  Cent. Hudson Gas & Elec. Corp. v. Empresa Naviera Santa S.A., 56 F.3d 359, 367–68

  (2d Cir. 1995); see also Hallinan v. Republic Bank & Tr. Co., 519 F. Supp. 2d 340, 348

  (S.D.N.Y. 2007) (“A determination in a prior judicial proceeding estops a claim by a

  nonparty only if that nonparty was in privity with a party to that proceeding—i.e., if the

  nonparty was ‘represented by a party to the prior proceeding, or exercised some degree

  of actual control over the presentation on behalf of a party to that proceeding.’” (quoting

  Stichting Ter Behartiging Van de Belangen Van Oudaandeelhouders in Het Kapitaal

  Van Saybolt Int’l B.V. v. Schreiber, 327 F.3d 173, 184–85 (2d Cir. 2003) [hereinafter

  Stichting])), aff’d, 306 F. App’x 626 (2d Cir. 2009). Privity exists, for example, between

  individual and entity defendants where “the [i]ndividual [d]efendants were the sole

  owners (as well as directors and officers) of the [e]ntity [d]efendants and . . . [the

  individual defendants’] interests were at stake in the prior arbitration which they likely

  controlled.” Feitshans v. Kahn, No. 06-CV-2125, 2006 WL 2714706, at *4 (S.D.N.Y.

  Sept. 21, 2006). Parties are also in privity where the party in the prior litigation is “a

  fiduciary or organizational agent” of the new defendant. Stichting, 327 F.3d at 185

  (collecting cases)).

         The parties in Liu II are the same as in Liu I, save for WKFC, which is a new

  defendant in Liu II. The relationship between the Liu I Defendants and WKFC is

  sufficiently close that they all are in privity. There were five original defendants in Liu I:

  Keung Chan, Tong, Simon Chan, Wing Keung, and WK Trucking. (Liu I Compl.).

  WKFC not only has a relationship with each of them, but those original Individual

  Defendants also exercise—or have the power to exercise—complete control over WKFC.

  (Liu II Compl. ¶¶ 35, 50). WKFC’s principal place of business is also the same as that of

  one of the original company defendants, Wing Keung. (Id. ¶ 26). WKFC is also “owned,


                                               10
Case 1:20-cv-05651-KAM-SJB Document 14 Filed 05/12/21 Page 11 of 15 PageID #: 164




  operated, and/or controlled by the other defendants” from Liu I. (Id. ¶¶ 27, 35). The

  Liu I Individual Defendants—Keung Chan, Tong, and Simon Chan—are all officers of

  WKFC, (id. ¶ 28), can therefore act on WKFC’s behalf, and are the corporation’s

  fiduciaries. As officers of WKFC, they could act as agents on its behalf and represent its

  interests as its fiduciaries.8 WKFC also shares resources, employees, and management

  with Wing Keung and WK Trucking. (Id. ¶¶ 34, 36).

         Plaintiffs cannot bring the same claims—first filed in one ongoing litigation—in a

  second case against a new defendant, like WKFC, which stands in privity with a

  defendant in the original case. And here, WKFC is not just in privity with one of the Liu

  I Defendants, but all of them. Liu II Claims One through Eight against WKFC should be

  dismissed. See, e.g., Malcolm v. Rochester City Sch. Dist., 828 F. App’x 810, 812 (2d

  Cir. 2020) (affirming dismissal of second action where defendants were in privity with

  defendants from prior action and facts and claims were the same); Branded Apparel

  Grp. LLC v. Muthart, No. 17-CV-5956, 2018 WL 4308545, at *4 (S.D.N.Y. Sept. 10,

  2018) (finding parties in privity and claims were the same, litigation was duplicative and

  determining that the “equities . . . tip decidedly in favor of dismissal” because new suit

  in an attempt to circumvent the court’s scheduling order).

     C. Claim Nine

         The rule against duplicative litigation also applies where the new claims in a

  second action are brought against parties in a pending litigation, and these claims do

  not differ significantly from those in the first pending case. “While the fact that the two

  actions involved ‘the same parties, similar or overlapping facts, and similar legal issues’


         8Defendants also point out that that Simon Chan is the owner of WKFC. (Defs.’
  Resp. Letter dated Dec. 22, 2020, Dkt. No. 10 at 2 n.2).

                                               11
Case 1:20-cv-05651-KAM-SJB Document 14 Filed 05/12/21 Page 12 of 15 PageID #: 165




  is not dispositive” of whether the rule against duplicative litigation should be applied,

  RVC Floor Decor, Ltd., 2020 WL 5709180, at *4 (quoting S.E.C. v. First Jersey Sec.,

  Inc., 101 F.3d 1450, 1463 (2d Cir. 1996)), “generally, an action is duplicative ‘if the

  claims, parties, and available relief do not significantly differ between the two actions,’”

  id. (quoting Morency v. Village of Lynbrook, 1 F. Supp. 3d 58, 62 (E.D.N.Y. 2014)). “To

  ascertain whether two actions spring from the same transaction or claim, we look to

  whether the underlying facts are related in time, space, origin, or motivation, whether

  they form a convenient trial unit, and whether their treatment as a unit conforms to the

  parties’ expectations.” Id. (quoting Waldman v. Village of Kiryas Joel, 207 F.3d 105,

  108 (2d Cir. 2000)).

         Liu II’s Claim Nine for unpaid wages under the NYLL should also be dismissed.

  Plaintiffs allege that they worked more hours than Defendants recorded, that “meal

  time” was improperly deducted from their hours, and, as a result, they were not

  compensated for the total number of hours they actually worked, in violation of the

  NYLL. (Liu II Compl. ¶¶ 150–55, 157–60). They also contend that Defendants deducted

  various fees and costs, such as traffic ticket fines, from their compensation in violation

  of the NYLL. (Id. ¶ 156). In other words, all Plaintiffs have done is add uncompensated

  meal breaks and improper deductions to their original wage-and-hour claims. They do

  not allege any additional facts or suggest that these violations occurred at different times

  or places than those in the first lawsuit. The claim arises from the same underlying facts

  as the four wage-and-hour claims in Liu I and, indeed, there is no reason they could not

  have been asserted from the start of Liu I. E.g., RVC Floor Decor, Ltd., 2020 WL

  5709180, at *6 (“At bottom, the claims in both actions are based on the same

  conduct . . . . Some of the same evidence is needed to support each claim, and some of


                                               12
Case 1:20-cv-05651-KAM-SJB Document 14 Filed 05/12/21 Page 13 of 15 PageID #: 166




  the facts essential to the Present Action were presented in the Pending Action,

  indicating that the same essential basis underlies relief in both actions. Given Plaintiff’s

  effort to amend the Pending Action with a complaint substantially similar to that of the

  Present Action, the two Actions ‘would have formed a convenient trial unit and

  addressing the two causes of action in one litigation would have conformed to the

  parties’ expectations.’” (citations omitted) (quoting Davis v. Norwalk Econ.

  Opportunity Now, Inc., 534 F. App’x 47, 48 (2d Cir. 2013))). And this applies to Claim

  Nine with respect to both the Liu I Defendants and WKFC. See, e.g., Barclay v. Lowe,

  131 F. App’x 778, 779 (2d Cir. 2005) (“Here, the district court did not abuse its

  discretion in dismissing Barclay II. . . . Although Barclay named different defendants in

  the second suit than in the first, the suits are nonetheless duplicative because the

  defendants in the second suit are in privity with the defendants in the first suit.”).

         Plaintiffs argue that even if the Court should find Liu II duplicative, the Court

  should consolidate the cases, rather than dismiss Liu II. (Pls.’ Br. at 2–3; Pls.’ Resp.

  Letter dated Dec. 22, 2020, Dkt. No. 12 at 1–2). The effect of doing so would be to add

  nine new claims—eight against new defendant WKFC, and one against the existing Liu I

  defendants—to a lawsuit that was first filed in 2018, and which already has gone

  through multiple pleading amendments. None of these claims add anything, since

  WKFC is in privity, and the NYLL claim is based on the same facts as the first lawsuit.

  All adding these claims and parties to Liu I would permit is an impermissible end run

  around Rule 15, which would bar these amendments if Plaintiffs sought them in Lui I

  itself. Consolidation would improperly reward Plaintiffs’ gamesmanship. Morency, 1 F.

  Supp. 3d at 62 (“[D]uplicative complaints may be not be filed by a plaintiff ‘for the

  purpose of circumventing the rules pertaining to the amendment of complaints[.]’”


                                               13
Case 1:20-cv-05651-KAM-SJB Document 14 Filed 05/12/21 Page 14 of 15 PageID #: 167




  (quoting Curtis v. DiMaio, 46 F. Supp. 2d 206, 216 (E.D.N.Y.1999)); Branded Apparel

  Grp. LLC, 2018 WL 4308545, at *5 (“The bottom line is that Branded had every

  opportunity and incentive under the schedule the Court (with the parties’ consent) had

  set to bring its claims against Muthart. For whatever reasons, it chose not to do so. The

  Court will not reward Branded’s inattention or its subsequent gamesmanship.

  Accordingly, this case, Branded’s against Muthart, is properly dismissed.”).9

                                        CONCLUSION

         For the foregoing reasons, the Court respectfully recommends that Liu II be

  dismissed and the case closed. Any objections to the Report and Recommendation

  above must be filed with the Clerk of the Court within 14 days of receipt of this report.

  Failure to file objections within the specified time waives the right to appeal any

  judgment or order entered by the District Court in reliance on this Report and

  Recommendation. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2); Caidor v.

  Onondaga County, 517 F.3d 601, 604 (2d Cir. 2008) (“[F]ailure to object timely to a

  magistrate [judge’s] report operates as a waiver of any further judicial review of the

  magistrate [judge’s] decision.”).




         9With the exception of Claims One through Eight against the original Liu I
  Defendants, which should be dismissed without prejudice, since they are being litigated,
  the Court recommends that the dismissal be with prejudice. See, e.g., id.; Morency, 1 F.
  Supp. 3d at 63; Scheidel v. United States, No. 09-CV-1223, 2010 WL 3843754, at *2
  (N.D.N.Y. May 6, 2010), report and recommendation adopted, 2010 WL 3880873
  (Sept. 28, 2010).

                                              14
Case 1:20-cv-05651-KAM-SJB Document 14 Filed 05/12/21 Page 15 of 15 PageID #: 168




                                            SO ORDERED.

                                            /s/ Sanket J. Bulsara
                                            SANKET J. BULSARA
                                            United States Magistrate Judge
  Brooklyn, New York
  May 12, 2021




                                       15
